Case 6:20-cv-01210-GAP-GJK Document 20 Filed 08/27/20 Page 1 of 10 PageID 143




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION



DAVID NDALAMBA, and STARLINE
MEDIA, INC.
           Plaintiffs,                               Civil Action No. 6:20-CV-01210-GAP-
                                                                      GJK
       v.

ELISHA TRICE, JOMY STERLING, and
STAR STATUS GROUP
                                                              JURY DEMAND
             Defendants.




JOMY STERLING and STAR STATUS
GROUP
         Counterclaim Plaintiffs,

       v.

DAVID NDALAMBA and TYLER GNASS
             Counterclaim Defendants.




 DEFENDANTS JOMY STERLING AND STAR STATUS GROUP’S FIRST AMENDED
     COUNTERCLAIMS AGAINST DAVID NDALAMBA AND TYLER GNASS

       Pursuant to Rules 13, 15, and 20 of the Federal Rules of Civil Procedure, Defendants

Jomy Sterling and Star Status Group (“SSG”) bring the following Amended Counterclaims

against David Ndalamba (as an individual and as a purported agent of Starline Media, Inc.) and

Tyler Gnass for damages caused by their illegal conduct.




                                         Page 1 of 10
Case 6:20-cv-01210-GAP-GJK Document 20 Filed 08/27/20 Page 2 of 10 PageID 144




                                        INTRODUCTION


       The lawsuit filed against Ms. Sterling and her Roblox group is part of a smear campaign

engineered by Mr. Ndalamba and Mr. Gnass to destroy Ms. Sterling’s reputation and business all

because she is developing and about to publish a game on the Roblox platform called Crown

Academy that will directly compete with a game Mr. Ndalamba is associated with called Royale

High. Not only that, Mr. Gnass’ actions are revenge for being justifiably let go by Ms. Sterling

for willfully violating the basic terms of the parties’ working relationship. Prior to Mr. Ndalam-

ba’s filing of the lawsuit, he and Mr. Gnass made defamatory and disparaging statements about

Ms. Sterling and her Roblox group to many in the Roblox community (including Ms. Sterling’s

business associates and extensive fan base) by way of a YouTube video, Discord chats, social

media posts, and direct online and phone communications. At one point, Mr. Gnass orchestrated

a false and defamatory Twitter post by enlisting the help of an innocent bystander so that he

could harm Ms. Sterling and her business without actually getting any blood on his hands. As a

direct consequence and proximate cause of Mr. Ndalamba and Mr. Gnass’ actions Ms. Sterling’s

reputation in the Roblox community has been irreparably shattered and the impending release of

her game Crown Academy has been effectively sabotaged. Ms. Sterling has suffered and is ex-

pected to suffer substantial lost profits and related damages (including extensive damage to her

reputation) in an amount exceeding $75,000.


                                             PARTIES


1.     Counterclaim Plaintiff Jomy Sterling, in her individual capacity and as the sole owner of

the Roblox group called Star Status, is a Florida resident and resides in this District.

2.     Counterclaim Plaintiff Star Status Group is a Roblox group.



                                            Page 2 of 10
Case 6:20-cv-01210-GAP-GJK Document 20 Filed 08/27/20 Page 3 of 10 PageID 145




3.     Counterclaim Defendant David Ndalamba (“Mr. Ndalamba”) is an individual that re-

sides in Ontario, Canada.

4.     Counterclaim Defendant Tyler Gnass (“Mr. Gnass”) is an individual that resides in the

State of Michigan.


                                 JURISDICTION AND VENUE


5.     This Court has both subject matter and personal jurisdiction over Mr. Ndalamba. The

Court has supplemental subject matter jurisdiction over Mr. Ndalamba because the claims he has

asserted against Ms. Sterling are so related to Ms. Sterling’s claims that they form part of the

same case or controversy. Diversity jurisdiction also exists with respect to Mr. Ndalamba be-

cause he is a resident of Canada and the damages in this case are in excess of $75,000 with re-

spect to his conduct alone.

6.     Mr. Ndalamba is a plaintiff in this action and as such has already availed himself to the

jurisdiction and venue of this Court.

7.     This Court has both subject matter and personal jurisdiction over Mr. Gnass. The Court

has supplemental subject matter jurisdiction over Mr. Gnass because the claims Mr. Ndalamba

and Starline Media, Inc. have asserted against Ms. Sterling are so related to Ms. Sterling’s claims

that they form part of the same case or controversy. Diversity jurisdiction also exists with respect

to Mr. Gnass because his is a resident of Michigan and the damages in this case are in excess of

$75,000 with respect to his conduct alone. Venue is appropriate with respect to Mr. Gnass be-

cause the Court has personal jurisdiction over him.


                                              FACTS


8.     Ms. Sterling is the owner of a Roblox group called Star Status.


                                           Page 3 of 10
Case 6:20-cv-01210-GAP-GJK Document 20 Filed 08/27/20 Page 4 of 10 PageID 146




9.     Ms. Sterling goes by the persona Pixelated Candy and is well known in the Roblox com-

munity largely because of her popular Roblox game Fashion Famous, the creation of other popu-

lar Roblox game assets, and significant community engagement since at least as early as 2014.

10.    In or around June of 2018, Ms. Sterling began the process of developing a new Roblox

game, a game that she plans to release soon under the name Crown Academy. To date, develop-

ment of the Crown Academy game has required in excess of 100+ man-hours and has cost Ms.

Sterling at least $200,000 in related costs and expenses.

11.    As part of the Crown Academy development process, Ms. Sterling enlists the help of in-

dependent contractors that help her design and code certain aspects of the game. Enlisting the

help of independent contracts is standard industry practice.

12.    In or around October 2018, Ms. Sterling enlisted the help of Mr. Gnass, an independent

contractor. He was responsible for, inter alia, writing code for the Crown Academy game, which

was in development at the time.

13.    Despite an amicable working relationship when the relationship first started, Mr. Gnass

began to engage in conduct that violated the basic terms of the working relationship he had es-

tablished with Ms. Sterling. As a result of this misconduct, Ms. Sterling was forced to part ways

with Mr. Gnass. Mr. Gnass became enraged with Ms. Sterling because of this and knew exactly

how he was going to get his revenge.

14.    Upon information and belief, Ms. Sterling would learn after parting ways with Mr. Gnass

that he had engineered a scheme sometime during his time as an independent contractor for her

to make it look like Ms. Sterling stole video game code and other information from her competi-

tor, the team behind the game Royale High. He did this (a) by surreptitiously uploading Royale

High code and other assets to Ms. Sterling’s joint Discord channel and her proprietary game




                                           Page 4 of 10
Case 6:20-cv-01210-GAP-GJK Document 20 Filed 08/27/20 Page 5 of 10 PageID 147




code, and then after he parted ways with Ms. Sterling, (b) by publicly disclosing to others in the

Roblox community that Ms. Sterling had stole Royale High code (when in fact he was the one

that surreptitiously put it in the Discord channel and Ms. Sterling’s code in the first place). Mr.

Gnass knew that the statements he made about Ms. Sterling and her game were false when he

made them.

15.    Mr. Gnass was not alone. Like Mr. Gnass, Mr. Ndalamba, knowing of Mr. Gnass’ med-

dling and smear campaign, publicly disclosed to others in the Roblox community false, defama-

tory, and disparaging statements about Ms. Sterling and her game, namely that she had stolen

code and other assets from Royale High. Mr. Ndalamba knew the statements he made were false

when he made them.

16.    On or about February 2, 2020, Mr. Gnass and Mr. Ndalamba participated in a group call

with one other person, which was recorded, and then subsequently uploaded and publicly pub-

lished on YouTube for many in the Roblox community to see.

17.    During the call Mr. Gnass made the following statements (among others):

       a.      Ms. Sterling is a “shitty person.”

       b.      Ms. Sterling has “stolen shit from other people” and “scammed people.”

       c.      Ms. Sterling “stole the Royale High shop.”

18.    During the call Mr. Ndalamba made the following statements (among others):

       a.      Ms. Sterling “has ruined” other peoples’ lives.

       b.      “Nothing good happens” when people associate themselves with Ms. Sterling.

       c.      Ms. Sterling has stolen stuff and “gotten people to steal stuff” for her.

       d.      Ms. Sterling and her group got caught stealing.

       e.      We have a mass amount of evidence of Ms. Sterling’s theft.




                                            Page 5 of 10
Case 6:20-cv-01210-GAP-GJK Document 20 Filed 08/27/20 Page 6 of 10 PageID 148




       f.      I wouldn’t be surprised if she swatted someone or physically harmed someone.

19.    Both Mr. Gnass and Mr. Ndalamba made the statements on the call (in addition to other

similar statements made outside the call) with the express purpose of ruining Ms. Sterling’s repu-

tation in the Roblox community and to sabotage the release of her games, particularly her soon-

to-be-released game Crown Academy. They both knew these statements would induce others not

to associate themselves with Ms. Sterling and/or pay to play her new Crown Academy game.

20.    Upon information and belief, the information screen-shared during the February 2, 2020

call and subsequently disseminated privately and publicly through platforms like Twitter were

taken out of context and/or fabricated.

21.    Statements similar to the statements made by Mr. Gnass and Mr. Ndalamba during the

February 2, 2020 call have been published to others in private chats and phone calls, and publicly

through Twitter and other social media posts.

22.    The statements made by Mr. Gnass and Mr. Ndalamba were heard or read by individuals

in Florida who watched the YouTube video, read such statements in social media posts, or oth-

erwise received such statements through direct messages from the Counterclaim Defendants via

a phone call or chat.

23.    Mr. Gnass and Mr. Ndalamba’s defamatory and disparaging statements have spread rap-

idly through the Roblox community to the point that there are now many high-profile videos on

YouTube (many with 100,000 + views) discussing the false accusations.

24.    Mr. Gnass and Mr. Ndalamba’s actions have irreparably damaged Ms. Sterling’s reputa-

tion as a Roblox developer and have sabotaged the impending release of her new game Crown

Academy. For example, since the defamatory and disparaging statements have been made, Ms.

Sterling has been unfollowed and unfriended by many business contacts that have a substantial




                                          Page 6 of 10
Case 6:20-cv-01210-GAP-GJK Document 20 Filed 08/27/20 Page 7 of 10 PageID 149




influence over the success of games published on the Roblox platform. Many of Ms. Sterling’s

fans (now former fans) have also indicated they will no longer support her or her games because

of the false accusations.


                                    COUNT I - DEFAMATION


25.     Ms. Sterling repeats and re-alleges each of the allegations in the paragraphs above as

though they were fully set forth herein.

26.     The Counterclaim Defendants each published false statements about Ms. Sterling, her

game, and her group Star Status to others by way of a YouTube video, social media posts, and

direct messages and phone calls.

27.     The Counterclaim Defendants made the statements identified herein knowing they were

false, with reckless disregard as to their falsity, or at the very least with negligence.

28.     The statements made by the Counterclaim Defendants have subjected Ms. Sterling to ha-

tred, distrust, ridicule, contempt, and disgrace within the Roblox community and have injured

her in her trade and profession.

29.     Ms. Sterling has been injured as a direct and proximate cause of the Counterclaim De-

fendants’ statements.


                                   COUNT II – TRADE LIBEL


30.     Ms. Sterling repeats and re-alleges each of the allegations in the paragraphs above as

though they were fully set forth herein.

31.     The Counterclaim Defendants each published false statements about Ms. Sterling, her

game, and her group Star Status to others by way of a YouTube video, social media posts, and

direct messages and phone calls.


                                             Page 7 of 10
Case 6:20-cv-01210-GAP-GJK Document 20 Filed 08/27/20 Page 8 of 10 PageID 150




32.      When the Counterclaim Defendants made the statements alleged herein they knew or had

reason to know that the statements would likely induce others not to deal with Ms. Sterling, her

games, or her group Star Status.

33.      The Counterclaim Defendants’ statements that Ms. Sterling and her group stole code and

other video game assets from a competitor have materially and substantially induced others not

to deal with Ms. Sterling, her game, or her group Star Status.

34.      The Counterclaim Defendants’ statement have proximately caused and will continue to

cause Ms. Sterling to lose substantial profits, in addition to a loss of business relationships and a

fan base that are required to publish a successful game on Roblox.


         WHEREFORE, Ms. Sterling and SSG respectfully request that the Court:


      A. Enter judgment in Ms. Sterling and SSG’s favor on each of Plaintiffs’ claims, dismissing

         the claims with prejudice.


      B. Award defendants Ms. Sterling and SSG their reasonable costs and fees, including attor-

         neys’ fees pursuant to 17 U.S.C. § 505.


      C. Enter judgment in Ms. Sterling and SSG’s favor on each of their counterclaims, finding

         that the Counterclaim Defendants have engaged in defamation and trade libel to Ms. Ster-

         ling and SSG’s detriment.


      D. Award Ms. Sterling and SSG damages (compensatory, special, punitive, or otherwise)

         against the Counterclaim Defendants in an amount to be determined at trial, but in no

         event less than $200,000, plus interest and costs.




                                            Page 8 of 10
Case 6:20-cv-01210-GAP-GJK Document 20 Filed 08/27/20 Page 9 of 10 PageID 151




   E. Order the Counterclaim Defendants to retract all defamatory statements published to date

      and to issue a statement to the Roblox community through whatever means required indi-

      cating that all of the defamatory statements made by them were false, namely that Ms.

      Sterling and SSG did not steal any code or other assets from Royale High.


   F. Prohibit the Counterclaim Defendants from making further defamatory statements about

      Ms. Sterling and SSG.


   G. Grant Ms. Sterling and SSG such other and further relief as the Court may deem just and

      proper.


                                      JURY DEMAND


      Ms. Sterling and SSG demand a jury trial on all claims so triable.




DATED: August 27, 2020                          Respectfully submitted

                                                Jomy Sterling AND
                                                Star Status Group
                                                By Their Attorney,
                                                /s/ Shaun P. Keough
                                                Shaun P. Keough (Trial Counsel)
                                                Florida Bar # 1000985
                                                PARKER KEOUGH LLP
                                                3505 Lake Lynda Dr. Suite 200
                                                Orlando, FL 32817
                                                Tel.: (321) 262-1146
                                                Fax.: (617) 963-8315
                                                E-mail: skeough@parkerkeough.com




                                         Page 9 of 10
Case 6:20-cv-01210-GAP-GJK Document 20 Filed 08/27/20 Page 10 of 10 PageID 152




                                 CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed

 with the Court using the Court’s ECF System which will electronically serve a copy on Au-

 gust 27, 2020 on all counsel of record.


                                                   BY: /s/ Shaun P. Keough
                                                   Shaun P. Keough (Trial Counsel)
                                                   Florida Bar # 1000985
                                                   PARKER KEOUGH LLP
                                                   3505 Lake Lynda Dr. Suite 200
                                                   Orlando, FL 32817
                                                   Tel.: (321) 262-1146
                                                   Fax.: (617) 963-8315
                                                   E-mail: skeough@parkerkeough.com




                                           Page 10 of 10
